Opinion filed July 28, 2022




                                             In The


           Eleventh Court of Appeals
                                         __________

                                   No. 11-22-00197-CV
                                       __________

                            IN RE KIMBERLY GANDY


                              Original Mandamus Proceeding


                                     O P I N I O N
       Relator, Kimberly Gandy, is the alleged paternal grandmother of R.M., the
child that is the subject of the underlying suit affecting the parent-child relationship
(SAPCR) and for termination of parental rights. She has filed a petition for writ of
mandamus and request for emergency relief in this court. In her petition, Relator
requests that we direct the Honorable April R. Propst, associate judge of the 326th
District Court, to withdraw her order striking Relator’s petition in intervention and
to allow her to intervene in the underlying suit.1 Relator further requests that this

       1
         See TEX. GOV’T CODE ANN. § 22.221(b)(3) (West Supp. 2021) (authorizing courts of appeals to
issue a writ of mandamus against an associate judge in certain family law cases).
court stay all proceedings in the underlying suit until we issue the mandate and
Relator is reinstated as an intervenor, or until Relator exhausts her appellate
remedies. After reviewing the petition and the responses, considering the question
of law and construing the applicable Texas Family Code provision de novo, we
conclude that the trial court abused its discretion in granting the motion to strike the
intervention and therefore conditionally grant in part Relator’s petition for writ of
mandamus.
                                Factual and Procedural History
        Real party in interest and mother, A.M., has two children that are the subject
of an underlying suit for termination of her parental rights, including R.M. On
March 24, 2021, real party in interest Texas Department of Family and Protective
Services (the Department) filed for protection, conservatorship, and termination of
parental rights of both children.2 On September 8, 2021, Relator, as the alleged
grandmother of R.M. through her deceased biological son, filed a petition in
intervention pertaining to R.M. Relator’s petition requested adoption of R.M. should
the mother’s parental rights be terminated, or in the alternative, that Relator be
appointed sole managing conservator or possessory conservator of R.M. Relator
participated in the proceedings, including hearings and trial, following the filing of
her petition.
        The Department began its case in chief on February 14, 2022, and, after a
continuance, rested its case on March 3, 2022. The trial court resumed on March 17,
2022. After discovering that a presumed father to R.M. was listed in a divorce decree
in Taylor County, Texas, Relator filed a motion to dismiss R.M. from

        2
          The foster parents are designated together as a real party in interest. Because this appeal only
relates to Relator’s intervention, we do not address the procedural history relating to the foster parents’
involvement in the proceedings.



                                                    2
the termination suit for failure to notify the presumed father, a necessary
party to the SAPCR, of the trial date. The Department filed a motion to strike
Relator’s intervention later the same day. The court sua sponte declared a mistrial
and severed R.M. from the case on April 4, 2022. Following a hearing, the trial
court granted the Department’s motion to strike Relator’s petition in intervention
and dismissed her from the suit.
                         Availability of Mandamus Review
      Mandamus is an extraordinary remedy. See In re Sw. Bell Tel. Co., 235
S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). For an appellate court to issue
mandamus, a relator must show that (1) the trial court abused its discretion and
(2) the relator has no adequate remedy on appeal. See In re C.J.C., 603 S.W.3d 804,
811 (Tex. 2020) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). While an appellate court defers to the
trial court’s factual determinations, mandamus may issue when the trial court “fails
to correctly analyze or apply the law.” In re C.J.C., 603 S.W.3d at 811 (quoting In
re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam) (orig.
proceeding)).
                                       Analysis
      Standing, like other issues implicating a court’s subject-matter jurisdiction, is
a question of law and is therefore reviewed de novo. In re H.S., 550 S.W.3d 151,
155 (Tex. 2018). When determining whether standing exists in a particular case, the
reviewing court construes the pleadings in the light most favorable to the plaintiff
and “consider[s] relevant evidence offered by the parties.” Id.; see also In re N.L.D.,
344 S.W.3d 33, 37 (Tex. App.—Texarkana 2011, no pet.) (“In our de novo review
of the trial court’s determination of standing, we must take as true all evidence




                                          3
favorable to the challenged party and indulge every reasonable inference and resolve
any doubts in the challenged party’s favor.” (citing Tex. Dep’t of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 228 (Tex. 2004))). We look not to whether the party will
prevail on the merits but whether he or she may intervene in the suit in the first
instance. See In re H.S., 550 S.W.3d at 154–55.
      When the legislature “confer[s] standing by statute, ‘the analysis is a straight
statutory construction of the relevant statute.’” Creekside Rural Invs., Inc. v. Hicks,
644 S.W.3d 896, 905 (Tex. App.—Eastland 2022, no pet.) (quoting In re Sullivan,
157 S.W.3d 911, 915 (Tex. App.—Houston [14th Dist.] 2005, orig. proceeding)).
The Texas Family Code allows a grandparent or other person to intervene in a
pending SAPCR if such person meets the requirements of Section 102.004(b) of the
Texas Family Code. Section 102.004(b) provides:
      An original suit requesting possessory conservatorship may not be filed
      by a grandparent or other person. However, the court may grant a
      grandparent or other person, subject to the requirements of Subsection
      (b-1) if applicable, deemed by the court to have had substantial past
      contact with the child leave to intervene in a pending suit filed by a
      person authorized to do so under this chapter if there is satisfactory
      proof to the court that appointment of a parent as a sole managing
      conservator or both parents as joint managing conservators would
      significantly impair the child’s physical health or emotional
      development.
TEX. FAM. CODE ANN. § 102.004(b) (West 2019).
      As an initial matter, the Department and the respondent argue that Relator has
provided insufficient proof that she is the paternal grandmother of R.M. We
disagree. In reviewing the pleadings in the light most favorable to Relator and
considering the relevant evidence offered by the parties, we conclude that Relator




                                          4
provided sufficient proof of her relationship to R.M. to allow her to intervene in the
underlying SAPCR.
      Relator’s pleadings and testimony provide sufficient proof that she is the
paternal grandmother of R.M. In her petition for intervention, Relator stated that
she is the alleged paternal grandmother to R.M., that she has adopted siblings of
R.M, and that Christopher Solomon is the father of the child. At the hearing on the
motion to strike, Relator testified that, while the presumed father was incarcerated,
Relator’s biological son and A.M. were in a “romantic relationship” during the time
period relating to R.M.’s conception. She testified that both her biological son and
A.M. told her that Relator’s biological son was the father of R.M, sent her pictures
of an ultrasound, and posted the pictures publicly.
      Relator testified that when R.M. was removed from A.M.’s home, the
Department contacted Relator and advised her that her “granddaughter was in CPS
custody.” Relator attended numerous conferences and hearings as R.M.’s alleged
grandmother, and she testified that she has “been to every conference, every hearing.
I have been here constantly, and anything that I could be.” Relator testified that no
other person has come forward as R.M.’s father, nor had the Department told her
that a person other than her biological son was R.M’s father.
      Relator also testified that A.M. wants R.M. placed with family and therefore
agreed to submit to DNA testing to prove that Relator was “family.” Relator
maintained her belief that she is R.M.’s grandmother after DNA testing was
complete, and she shared the results with R.M.’s mother, A.M. Relator testified that
R.M. resembles her biological son and that a “familial bond” existed between
Relator, R.M., and R.M.’s alleged half-sibling. Relator then testified that she had




                                          5
twenty to twenty-five visits with R.M. following her removal and that R.M. “points
to me and says ‘Grandma’ in the visits.”
      The parties have repeatedly referred to Relator’s deceased biological son as
R.M.’s biological father, and he has been listed as R.M.’s father in the Department’s
pleadings. In fact, the Department stated that Relator is the grandmother of R.M. in
its motion to strike her intervention. Although R.M. has a presumed father based on
Section 160.204(a)(2) of the Texas Family Code, a paternity suit is pending in Taylor
County that purports to rebut such a presumption in favor of the deceased biological
father based on DNA test results taken by Relator.
      The record of the hearing on the motion to strike shows that Relator provided
the court with sufficient proof, for purposes of her petition to intervene, that she is
R.M.’s paternal grandmother. Therefore, we turn to Relator’s principal argument:
that Relator has standing to intervene pursuant to Section 102.004(b).
      For    purposes    of   standing,    the   parties   disagree   as   to   whether
Section 102.004(b) requires a grandparent to prove that he or she has “had
substantial past contact with the child” or if such qualifying phrase only applies to
“other persons” requesting leave to intervene. Relator argues that, in order to defeat
the motion to strike her intervention, Section 102.004 only required her to prove that
the “appointment of a parent as a sole managing conservator . . . would significantly
impair [R.M.’s] physical health or emotional development” without the need to
additionally prove that Relator had “substantial past contact” with R.M. In so
arguing, Relator relies on In re Nelke, 573 S.W.3d 917, 922–23 (Tex. App.—Dallas
2019, orig. proceeding), a case that based its holding in part on the “last-antecedent”
canon of construction. The “last-antecedent” doctrine states that “a qualifying
phrase should be applied only to the words or phrase immediately preceding it to




                                           6
which it may be applied without impairing the meaning of the sentence.” See In re
C.J.N.–S., 540 S.W.3d 589, 592 (Tex. 2018) (citing Spradlin v. Jim Walter Homes,
Inc., 34 S.W.3d 578, 580–81 (Tex. 2000)).
      The Department urges that we instead adopt and apply the “series-qualifier
doctrine” canon of construction, which states that “[w]hen there is a straightforward,
parallel construction that involves all nouns or verbs in a series, a prepositive or
postpositive modifier normally applies to the entire series.” Sullivan v. Abraham,
488 S.W.3d 294, 297 (Tex. 2016) (quoting Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 147 (2012)).
      We agree with Relator’s reading of Section 102.004(b) and hold that the “last-
antecedent” doctrine is the more appropriate canon of construction to apply in this
instance. See Perryman v. Spartan Tex. Six Cap. Partners, Ltd., 546 S.W.3d 110,
121 (Tex. 2018) (absence of a comma after term “indicates an intent to limit the . . .
modifier to the last item in the series” (quoting Sullivan, 488 S.W.3d at 298)); In re
C.J.N.–S., 540 S.W.3d at 592; In re Nelke, 573 S.W.3d at 922–23. It is instructive
how the Texas Supreme Court used the last antecedent rule in In re C.J.N.–S. with
regard to the construction of a Texas Family Code section addressing standing to
bring suit for adult child support. We find no case more analogous or authoritative.
The phrase to be construed in that case was: “a parent of the child or another person
having physical custody or guardianship of the child under a court order.” 540
S.W.3d at 590 (emphasis added). The court noted the absence of commas and held
that the last phrase “having physical custody or guardianship” modified only
“another person” and not “a parent of the child.”         Id. at 592.    The court’s
interpretation of the statute was that a parent, even without physical custody or
court-ordered guardianship, had standing to bring suit for child support. Id. The




                                          7
phrasing in Section 102.004(b) regarding standing of a grandparent may be similarly
construed, particularly when we review the statute’s wording and punctuation
immediately before subsection (b-1) was added. Subsection (b-1) was added to
Section 102.004 by amendment in 2017. That 2017 amendment also added to
subsection (b) the phrase set off by commas “, subject to the requirements of
Subsection (b-1) if applicable,” in support of the new subsection (b-1) provision.
Accordingly, prior to the 2017 amendment that added subsection (b-1),
Section 102.004(b) read as follows:
              (b) An original suit requesting possessory conservatorship may
      not be filed by a grandparent or other person. However, the court may
      grant a grandparent or other person deemed by the court to have had
      substantial past contact with the child leave to intervene in a pending
      suit filed by a person authorized to do so under this subchapter if there
      is satisfactory proof to the court that appointment of a parent as a sole
      managing conservator or both parents as joint managing conservators
      would significantly impair the child’s physical health or emotional
      development.
Act of May 29, 2005, 79th Leg., R.S., ch. 916, § 3, 2005 Tex. Gen. Laws 3148, 3149
(emphasis added), amended by Act of May 19, 2017, 85th Leg., R.S., ch. 341, § 1,
2017 Tex. Gen. Laws 985. Applying the same principles of construction used in In
re C.J.N.–S. to the statute as originally drafted, the apparent intent of the legislature
in drafting Section 102.004(b) is to apply the requirement of “deemed by the court
to have had substantial past contact with the child” only to “or other person” and not
to “a grandparent.”
      We presume that the legislature “chose its words carefully” in drafting
Section 102.004 and that, in drafting such statute, it did not intend to render any
words a nullity. See In re C.J.N.–S., 540 S.W.3d at 592; Spradlin, 34 S.W.3d at 580.
Applying the “substantial past contact” qualifying statement to a grandparent



                                           8
requesting standing would render the word “grandparent” a nullity, as a grandparent
is necessarily a “person.” Clearly, the 2017 amendment to Section 102.004 provided
an additional qualifier for an “other person” seeking to intervene in a pending suit,
without change to a grandparent’s requirements under the statute. See Act of
May 19, 2017, 85th Leg., R.S., ch. 341, § 1, 2017 Tex. Gen. Laws 985 (codified at
TEX. FAM. CODE § 102.004(b), (b-1)) (foster parent, as an “other person,” may only
intervene under subsection (b) if he or she would have standing to file an original
suit under Section 102.003(a)(12)).
      A plain reading of the statute indicates that the legislature intended to group
“grandparents” separately from “other persons” for purposes of intervening, thereby
providing standing to (1) a grandparent to intervene or (2) an “other person” who
has had substantial past contact with the child to intervene. In re Nelke, 573 S.W.3d
at 922–23 (the phrase “substantial past contact” only modifies “other person,” not
“both items in the list of persons with standing”).
      We conclude that Relator has standing to intervene in the pending SAPCR
pursuant to Section 102.004(b). Accordingly, at the hearing, Relator needed only to
provide “satisfactory proof to the court that appointment of a parent as a sole
managing conservator or both parents as joint managing conservators would
significantly impair the child’s physical health or emotional development.” FAM.
§ 102.004(b). As used in the Texas Family Code, the term “satisfactory proof”
requires only proof by a preponderance of the evidence. Mauldin v. Clements, 428
S.W.3d 247, 263 (Tex. App.—Houston [1st Dist.] 2014, no pet.); In re C.A.H.,
No. 11-10-00040-CV, 2011 WL 947082, at *2 (Tex. App.—Eastland Mar. 3, 2011,
no pet.) (mem. op.). We review the child’s circumstances at the time the intervention
was filed. Mauldin, 428 S.W.3d at 263 (citing In re S.M.D., 329 S.W.3d 8, 13 (Tex.




                                          9
App.—San Antonio 2010, pet. dism’d)). Relator stated that the Department’s
caseworker was told that A.M.’s current husband broke R.M.’s arm. Relator
expressed concern for R.M.’s well-being if she maintained “ongoing contact with
someone that broke her arm,” specifically that such contact would hinder her
emotional development after being exposed to “preverbal trauma.” Relator provided
satisfactory proof to the trial court that appointment of the parents as managing
conservators would significantly impair the child’s health or emotional
development.
       Furthermore, Relator’s intervention will not complicate the case, and
“intervention is almost essential” to effectively protect Relator’s interest. See Guar.
Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex. 1990)
(holding that trial court abused its discretion when it struck plea in intervention).
Because Relator has shown (1) that the trial court abused its discretion in that it failed
to correctly analyze or apply the law and (2) that Relator has no adequate remedy on
appeal, Relator is entitled to mandamus relief. See In re C.J.C., 603 S.W.3d at 811.
                       Relator’s Motion for Emergency Relief
      In her motion for emergency relief, Relator requests that we stay proceedings
in the trial court until Relator is reinstated as a party or she exhausts all her appeals.
Section 263.401(b-1) of the Texas Family Code permits a trial court to extend its
jurisdiction to hear a SAPCR in the event of a mistrial if the trial court (1) renders
an order that schedules an automatic dismissal date not to exceed 180 days after the
date the motion was granted, (2) sets a new trial date within the equivalent
timeframe, and (3) makes temporary orders for the safety and welfare of the child as
necessary to avoid further delay. FAM. § 263.401(b-1) (West Supp. 2021). On
April 27, 2022, the trial court entered an order retaining the suit on its docket and set




                                           10
an automatic dismissal deadline of September 13, 2022. Therefore, Relator’s request
to stay proceedings is denied.
                                    This Court’s Ruling
          Having failed to correctly analyze or apply the statute, the trial court abused
its discretion when it granted the Department’s motion to strike Relator’s
intervention. We conditionally grant in part Relator’s petition for writ of mandamus.
Given the automatic dismissal deadline of September 13, 2022, and the upcoming
scheduled hearing dates, time is of the essence. Respondent is directed to vacate her
order granting the Department’s motion to strike Relator’s plea in intervention. If
Respondent fails to do so on or before August 4, 2022, mandamus will issue. This
court denies any further relief requested, including Relator’s request for emergency
relief.




                                                  W. BRUCE WILLIAMS
                                                  JUSTICE


July 28, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                             11